Citation Nr: 0504344	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic dysfunction of the cervical spine.

2.  Entitlement to an evaluation in excess of 20 percent for 
post-traumatic dysfunction of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to March 
1983, as well as subsequent active duty for training, which 
included a period from July 12, 1994, to July 24, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating determination of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision the RO granted 
service connection for disabilities of the cervical and 
lumbar spine and assigned evaluations of 10 and 20 percent, 
respectively, effective from May 1, 2000.

This claim was previously before the Board in September 2003, 
at which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken, and the case has been returned to the Board 
for appellate review on the merits.  

The record reflects that the veteran may be pursuing a claim 
for a psychiatric disorder, as secondary to his back 
problems, although he has not formally filed such a claim.  
This matter is referred to RO for clarification and action as 
appropriate.  


FINDINGS OF FACT

1.  The veteran's disability of the cervical spine does not 
result in moderate limitation of motion, nor is it manifested 
by forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or combined range of

motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

2.  The veteran's disability of the lumbar spine is not 
productive of severe limitation of motion, nor is it 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, nor has either a diagnosis or 
symptomatology indicative of intervertebral disc syndrome 
been shown.

3.  The veteran's disabilities of the cervical or lumbar 
spine are not productive of functional impairment in excess 
of that contemplated by the schedular criteria, due to pain, 
weakness, atrophy, fatigability, or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
disability of cervical spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45. 4.71a, Diagnostic Code 5290 (2002), Diagnostic Code 
5290 (2003), 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2004).

2.  The criteria for a rating greater than 20 percent for 
disability of the lumbar spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5292, 5293 (2002), 
Diagnostic Codes 5292, 5293 (2003), 68 Fed. Reg. 51,454, et 
seq. (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In letters dated in July 2001 and February 2004, the RO 
informed the appellant of the VCAA and its potential effect 
on his claims.  In addition, the appellant was advised, by a 
November 2001 Statement of the case (SOC) and several 
Supplemental Statements of the Case (SSOCs) issued 
subsequently (most recently in September 2004), of the 
pertinent law and what the evidence must show in order to 
substantiate the claims.  The SOC and SSOCs also advised him 
of the evidence that was of record.  The Board therefore 
believes that appropriate notice has been given in this case.  
The record contains copious medical records, and neither the 
veteran nor his representative has provided or identified any 
additional evidence which must be obtained for a complete 
record (except as identified in the previous remand), thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the veteran was provided every opportunity to submit and 
identify relevant evidence.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369, 1375 (Fed. Cir. 2004) (quoting from 
the Court of Appeals for Veterans Claims).  It appears that 
all obtainable evidence identified by the appellant relative 
to his claims has been obtained and associated with the 
claims file.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a), now codified at 
38 U.S.C.A. § 5103A(d).  In this case, the record contains VA 
examination reports dated in 2000 and 2003, satisfying that 
requirement.   

In sum, the veteran was informed of the duty to notify, and 
of VA's duty to assist and to obtain records, examinations, 
and/or opinions.  The veteran was specifically advised of the 
type of evidence that is necessary to support the claims.  He 
has also been provided notice of what VA was doing to develop 
the claims, notice of what he could do to help his claims, 
and notice of how the claims were still deficient.  VA has 
satisfied its duty to assist the appellant in apprising him 
as to the evidence needed, and in obtaining evidence 
pertaining to his claims under both former law and the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When a law or regulation changes during the pendency of a 
claim for VA benefits and the regulation substantively 
affects the claim, the claimant is entitled to resolution of 
his claim under the version of the regulation that is most 
advantageous to him.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
("[S]tatutes or regulations liberalizing the criteria for 
entitlement to compensation . . . may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits."); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Moreover, in VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000), 
the General Counsel held that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.  A review of the record 
demonstrates that the RO considered the old and new rating 
criteria. Therefore, the veteran was made aware of the 
changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

It is the intention of the Rating Schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicating that, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

III.  Factual Background

A review of the record demonstrates, in pertinent part, that 
the veteran served on active duty for training from July 12, 
1994 to July 24, 1994.  On July 23, 1994, he was involved in 
a motor vehicle accident in which his truck was struck by 
another military vehicle.  Both were 21/2-ton-capacity trucks.  
As a result of the accident, the veteran sustained neck and 
back strain and was determined by a staff physician to be 
incapacitated until August 15, 1994, and fit to return to 
normal military duty on October 25, 1994. 

The veteran filed his initial application for service 
connection in June 1998, claiming chronic neck and back 
disorder resulting from the July 1994 accident.  

The file contains a medical statement of Dr. H. dated in 
August 1998, who saw the veteran for complaints of back and 
neck pain.  Physical examination revealed decreased range of 
motion of the cervical spine, myospasms in the shoulders and 
subluxations in the cervical, thoracic, and lumbar spines.  A 
diagnosis of cervical-thoracic syndrome and sciatica was 
made.  

In September 1998, the RO contacted the veteran and requested 
that he provide specific information and forward specific 
records related to his National Guard service.  In November 
1998, the RO denied the service connection claims, reasoning 
that the veteran had not responded to the RO's September 1998 
letter.

In May 2000, the veteran requested that his back and neck 
claims be reopened and he submitted evidence from the Alabama 
Army National Guard documenting his service and his accident.  

A VA examination was conducted in August 2000.  The history 
stated that the veteran was unemployed, but serving in the 
National Guard, and had been doing so since 1982.  It was 
noted that he had been employed doing maintenance and 
painting for a real estate company until 1997, when he became 
unable to do any heavy lifting.  The veteran complained of 
constant pain in the back and neck, radiating down the leg to 
the foot.  Range of motion testing of the cervical spine 
showed: lateral flexion of 40 degrees (right) and 25 degrees 
(left); lateral rotation of 45 degrees (right) and 30 degrees 
(left).  Range of motion testing of the lumbar spine showed: 
forward flexion of 45 degrees; backward extension of 15 
degrees; and lateral rotation of 20 degrees bilaterally.  
Straight leg raising was 40 degrees bilaterally.  Motor, 
sensory and reflex functions appeared to be normal.  A 
diagnosis of post traumatic dysfunction of the cervical and 
lumbar areas, suspected chronic pain syndrome with 
depression, was made.  

In an August 2000 rating determination, the RO granted 
service connection for disabilities of the cervical and 
lumbar spine and assigned evaluations of 10 and 20 percent, 
respectively, effective from May 1, 2000.  

The veteran's December 2001 substantive appeal indicated that 
he had experienced pain since the 1994 accident and was 
unable to hold a job.  He also reported that he was fired 
from his job in 1997 due to his inability to lift and perform 
effectively and productively.  

The veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge in June 2002.  The veteran 
testified that he was taking three medications for his back 
prescribed by the VAMC in Birmingham, AL.  He stated that he 
had been receiving physical therapy, from October 2001 to 
April 2002, and noted that he occasionally wore a back brace 
as needed.  The veteran stated that he was still in the 
National Guard on a high profile, and indicated that he was 
retired, but was not receiving Social Security benefits.  He 
reported symptoms of back pain, radiating into the legs.  The 
veteran stated that he had not undergone back or neck surgery 
and had not been issued a neck brace.  

VA records dated from 2000 to 2002 include numerous entries 
documenting the veteran's complaints of back and neck pain.  

A VA examination of the spine was conducted in January 2003.  
The veteran complained of pain, weakness, stiffness, 
fatigability and lack of endurance.  It was noted that he 
took Motrin and some other pain medications and that he 
reported that rainy weather could cause flare-ups of 10 
percent additional functional impairment.  The report 
indicated that he did not use any brace or appliance.  The 
examiner stated that: (1) motion stopped when pain began; (2) 
there was no objective evidence of painful motion, spasm, 
weakness or tenderness; (3) there were no postural 
abnormalities; (4) musculature of the back was excellent; and 
(5) deep tendon reflexes were hypoactive and equal.  Range of 
motion testing of the cervical spine showed: flexion of 44 
degrees (right) and 62 degrees (left), with forward flexion 
of 72 degrees and backward extension of 54 degrees.  The 
examiner reported normal range of motion as 45 degrees in 
each direction.  Range of motion testing of the lumbar spine 
showed: forward flexion of 124 degrees, normal motion was 
noted to be 90 degrees; backward extension of 42 degrees, 
normal motion was noted to be 30 degrees; and flexion to the 
right of 62 degrees and to the right of 44 degrees, normal 
motion was noted to be 30 degrees.  A diagnosis of arthralgia 
of the cervical and lumbar spine, with no loss of function 
due to pain, was made.  

The VA examiner commented that the range of spinal motion 
demonstrated by the veteran on testing was the best he had 
ever seen.  The examiner observed that the lumbar and 
cervical spine exhibited no weakened movement, excess 
fatigability, incoordination or pain and opined that the pain 
did not significantly limit functional ability.  

The record also includes a VA medical statement from a doctor 
who evaluated the veteran in February 2003 for the first 
time.  A long history of low back pain was noted, and the 
doctor stated that the veteran had been seen by the pain 
clinic at VA and diagnosed with myofascial chronic neck and 
lower back pains.  He indicated that X-ray films of the 
lumbar and cervical spine taken in January 2003 were normal.   

The file contains a medical board evaluation conducted in 
August 2003, which indicated that the veteran had over 21 
years of service with the National Guard.  The veteran 
complained of chronic low back and neck pain.  It was noted 
the symptoms had slightly increased since the time of the 
accident in 1994, and were aggravated by standing, sitting or 
driving for long periods of time.  The veteran complained of 
numbness and tingling and some pain radiating from the back 
into the right leg.  Except for an isolated episode, the 
veteran had no symptoms related to bladder or bowel 
movements.  Physical examination revealed 0/5 Waddell signs 
and there were no motor or sensory deficits in the upper and 
lower extremities, or wasting in those areas.  Mild straight 
leg raise testing was shown on the right side only.  Deep 
tendon reflexes were 2/2 and equal bilaterally.  There was 
tenderness along the left cervical paraspinal musculature.  
X-ray films showed no obvious fracture, deformity or 
definitive arthritic process of the cervical or lumbar spine.  
Diagnoses of chronic low back pain and chronic neck pain were 
made.  The recommendation was that the veteran did not meet 
the physical standards for retention.  

IV.  Analysis

A.  Cervical Spine

Service connection is currently in effect for a disorder of 
the cervical spine, which has been assigned a 10 percent 
disability evaluation.  The veteran's disability is rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5290 (2002).  DC 5290 provides that the following 
ratings are appropriate for limitation of motion of the 
cervical spine:  10 percent for slight limitation of motion; 
20 percent for moderate limitation of motion; and 30 percent 
for severe limitation of motion.

The regulations regarding diseases and injuries to the spine 
were revised on September 26, 2003.  Under these revised 
regulations, diseases and injuries to the spine are to be 
evaluated under DCs 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine - 100%

Unfavorable ankylosis of the entire thoracolumbar spine - 
50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine - 40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine - 
30%

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis - 20%

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height - 10%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

With regard to the criteria in effect prior to September 23, 
2003, the Board notes that for an increased evaluation, there 
had to be demonstration of moderate limitation of motion of 
the cervical spine.  In this regard, the Board notes that at 
the time of the veteran's January 2003 VA examination range 
of motion testing of the cervical spine showed: flexion of 44 
degrees (right) and 62 degrees (left), with forward flexion 
of 72 degrees and backward extension of 54 degrees.  The 
examiner reported normal range of motion as 45 degrees in 
each direction.  In essence, the veteran has shown no 
impairment of motion of the cervical spine, not even 
slightly.  Given the foregoing, the criteria for an 
evaluation or 20 percent, requiring a demonstration of 
moderate limitation of motion, have not been met under the 
old rating criteria.

With regard to the criteria in effect subsequent to September 
23, 2003, an evaluation in excess of 10 percent would not be 
warranted as the veteran has not been shown to have forward 
flexion of the cervical spine to between 15 and 30 degrees or 
less or combined range of motion of the cervical spine not 
greater than 170 degrees.  Furthermore, there has been no 
clinical evidence of muscle spasm or muscle guarding.  The 
Board further notes that, while the veteran is not service-
connected for degenerative disc disease of the cervical 
spine, nor have X-ray films showed this.  Moreover there has 
also been no demonstration of any incapacitating episode(s).

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  In this 
regard, when evaluated in January and August 2003, there was 
no objective evidence of painful motion, spasm, weakness or 
tenderness; there were no postural abnormalities and 
musculature of the back was described as excellent.  The 
examiner observed that the lumbar and cervical spine 
exhibited no weakened movement, excess fatigability, 
incoordination or pain and opined that the pain did not 
significantly limit functional ability.  Neither the 
veteran's actual range of motion of the cervical spine nor 
any functional limitation warrants an evaluation in excess of 
10 percent for the disability of the cervical spine.  An 
evaluation in excess of 10 percent for limitation of motion 
of the cervical spine based upon either the former code 
governing limitation of motion (5290) or the amended rating 
criteria is warranted and accordingly, the claim is denied.

B.  Lumbar Spine

The veteran's disability of the lumbar spine is currently 
evaluated as 20 percent disabling under DC 5292, used for the 
evaluation of limitation of motion of the lumbar spine.  See 
38 C.F.R. § 4.71a (2001).  Under that code, slight limitation 
of motion of the lumbar segment of the spine warrants a 10 
percent evaluation under 38 C.F.R. § 4.71a, DC 5292.  A 20 
percent evaluation requires moderate limitation of motion and 
a 40 percent evaluation requires severe limitation of motion.  
Id.

The regulations regarding diseases and injuries to the spine, 
to include limitation of motion, were revised effective 
September 26, 2003, and were provided for the veteran in the 
September 2004 Supplemental Statement of the Case.  Under 
these revised regulations, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine - 100%

Unfavorable ankylosis of the entire thoracolumbar spine - 
50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine - 40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine - 
30%

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis - 20%

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height - 10%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

68 Fed. Reg. 51,454, 451, 465 (Aug. 27, 2003), codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).

The Board is unable to point to any symptoms which would 
warrant the assignment of an evaluation in excess of 20 
percent under either the old or new rating criteria.  The 
veteran's range of motion as shown during testing by VA in 
2003 was generally in excess of the normal ranges of motion 
of the lumbar spine and motion of the lumbar spine cannot be 
described as even moderately impaired.  Range of motion 
testing of the lumbar spine at that time showed: forward 
flexion of 124 degrees, normal motion was noted to be 90 
degrees; backward extension of 42 degrees, normal motion was 
noted to be 30 degrees; and flexion to the right of 62 
degrees and to the right of 44 degrees, normal motion was 
noted to be 30 degrees.  Accordingly, an evaluation in excess 
of 20 percent is not warranted under 38 C.F.R. § 4.71a, code 
5292 (2001).

There was most certainly no evidence of forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.   Moreover, when 
examined in January 2003 there was no objective evidence of 
painful motion, spasm, weakness or tenderness, although 
tenderness was noted when he was examined in August 2003.  
Therefore, an evaluation in excess of 20 percent is not 
warranted under at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004).

The Board has looked to other rating criteria for 
consideration of an increased evaluation.  For instance, 
under the old rating criteria found at 38 C.F.R. § 4.71a, DC 
5293 (2001), effective prior to September 23, 2002, a 20 
percent disability evaluation was assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.

With regard to the rating criteria under DC 5293, effective 
September 23, 2002, intervertebral disc syndrome was to be 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months - 60%

With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months - 40%

With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months - 20%

With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 
12 months - 10%

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, as described above.  
68 Fed. Reg. 51,454, 451, 465 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2004).

The Board notes that the veteran was not provided with the 
former rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001) nor the amendments made in 2002 and 2003.  
However, this is not prejudicial to the veteran in this case 
inasmuch as the Board notes that intervertebral disc syndrome 
has never been diagnosed.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, the veteran does not demonstrate or 
contend, nor is there any clinical indication that he has had 
any incapacitating episodes, nor evidence of severe 
intervertebral disc syndrome, with intermittent relief, which 
would warrant either an evaluation or an increase under 
38 C.F.R. § 4.71, diagnostic code 5293 (2001) or 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2004).  

For a higher evaluation for the regulations in effect prior 
to September 23, 2002, there had to be pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  Although the veteran has complained of 
symptoms of back pain radiating into the leg, when examined 
in August 2003, there were no motor or sensory deficits in 
the upper and lower extremities were found.

Moreover, the disability of the lumbar spine has not been 
shown to be productive of any incapacitating episodes or of 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  

As indicated the range of motion reported for the veteran's 
lumbar spine only questionably warrants the establishment of 
a 20 percent evaluation based on findings of moderate 
limitation of motion under Diagnostic Code 5292 (2001).  When 
taking into account the DeLuca factors, it would still not 
result in an evaluation in excess of 20 percent as there were 
no more than minimal, if any, neurological findings 
(radiating pain) as sensory and motor evaluations of 2003 
were normal, with no indication of weakness, atrophy, 
deformity, incoordination or significant pain productive of 
functional impairment.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation. However, 
the observation of a skilled professional is more probative 
of the degree of the veteran's impairment.  As noted, when 
most recently examined in 2003, there was no indication of 
additional limitation of motion or functional impairment of 
the lumbar spine caused by pain, fatigue or weakness, and as 
discussed herein, neither the actual range of motion nor any 
of the minimal symptoms clinically shown most recently 
warrants an evaluation in excess of 20 percent for limitation 
of motion based upon either the former code governing 
limitation of motion (5292) nor the amended rating criteria.  
Accordingly, the claim is denied.

C.  Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his low back or cervical spine disorder.  While the 
veteran has maintained that he was fired from his job in 1997 
due to limitations caused by his back disabilities, the Board 
has no objective documentation to support that contention.  
Similarly, there have also been no findings that the 
veteran's low back or cervical spine disorder prevents him 
from being employed in any capacity including sedentary work.  
Moreover, the assigned schedular disability evaluations 
contemplate interference with employment.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
service-connected disabilities of the lumbar and cervical 
spine, and that the record does not suggest, based upon these 
findings documented within the clinical reports, that the 
appellant has an "exceptional or unusual" disability such to 
require referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.


ORDER

An evaluation in excess of 10 percent for a disability of the 
cervical spine is denied.

An evaluation in excess of 20 percent for a disability of the 
lumbar spine is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


